Citation Nr: 1137227	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  94-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of cold weather injury to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from February 1980 to September 1992, including service in Southwest Asia between January and May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision of the Department of Veterans (VA) Regional Office.  

In April 2004, the Board remanded the Veteran's cold weather injury claim for further development.  The Board notes that the issues of entitlement to service connection for heart palpitations and painful menses were also originally developed for appellate review and were addressed in the April 2004 Board remand.

In August 2006, the Board denied all three service connection connections.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court vacated that portion of the Board's August 2006 decision that had denied service connection for residuals of cold weather injury to the hands and feet, a disability manifested by heart palpitations, and disability manifested by painful menses and remanded the matter to the Board for further action consistent with the memorandum determination.  

In January 2010, the Board remanded all three claims for further development.  In an April 2011 rating decision, the Appeals Management Center (AMC) granted service connection for mitral valve prolapsed with palpitations (claimed as a disability manifested by heart palpitations) and for dysmenorrhea (claimed as painful menses).  Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  


In a May 2011 supplemental statement of the case (SSOC), the AMC continued to deny the claim for service connection for residuals of cold injury.  The case has been returned to the Board for further appellate review. 

As noted in the Board's January 2010 remand, the issue of entitlement to service connection for fibromyalgia has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately the Board must remand this claim again for the following reasons.

The Veteran contends that she sustained a cold weather injury to her hands and feet during basic training in Missouri in March of 1980.  Service personnel records confirm a period of basic training during the months of February and March 1980.  The Veteran alleges, however, that she did not seek any treatment for any cold weather-related injuries to her hands or feet during service.  The service treatment records reveal no treatment or findings of cold weather-related injuries to the hands or feet at that time or at any time during the Veteran's remaining 12 years of service.  At the time of a service separation examination in June 1992, the Veteran gave a history of frostbite to her hands and feet while in basic training in 1980.  A physical examination conducted at the time of service separation was essentially unremarkable, and no pertinent diagnoses were noted.


At a November 1992 VA examination conducted two months after discharge from service, the Veteran asserted that she had sustained frostbite to her hands and feet in March 1980.  On physical examination, the Veteran's feet were within normal limits.  The pertinent diagnosis was status post frostbite of both hands and feet with no residuals.

Radiographic studies conducted at a service medical facility in March 1995 revealed no bony abnormalities of the Veteran's hands.  A treatment record dated in November 1997 reveals that the Veteran was seen at that time for a complaint of right hand pain of three months' duration.  Reportedly, the Veteran experienced a dull aching sensation "all day long," as well as some stiffness, but no swelling.  The clinical assessment was arthralgia, with the Veteran concerned regarding the presence of rheumatoid arthritis, degenerative joint disease, or "overuse."  

On VA general medical examination in June 1999, the Veteran complained of numbness in her feet in cold weather.  On physical examination, the examiner could find no evidence of any circulatory abnormality of the extremities.  With the exception of a small nodule on the tendon of the Veteran's right ring finger and slight tenderness of the proximal phalangeal joint of the left thumb, the Veteran's hands were entirely within normal limits, showing no loss of movement, swelling, deformity, or decreased dexterity or grip strength.  The pertinent diagnoses were joint pains of the bilateral hands, without radiographic evidence of disease and without an abnormal rheumatoid factor.

On VA cold injury examination in July 2003, the Veteran stated that she had suffered a cold injury to her hands and feet during basic training.  Reportedly, at that time, the Veteran experienced a purple discoloration of her hands and feet.  Currently, on exposure to cold temperatures, the Veteran reportedly experienced a tingling in her toes and fingers, though unaccompanied by any color change.  Also noted was intermittent pain in the proximal interphalangeal joint of the right index finger.  On physical examination, the skin on the Veteran's hands and feet was normal, without evidence of hyperpigmentation, eczema, or ulceration.  There was no swelling or deformity of the small joints of the hands or toes, and handgrips showed normal strength.  The tips of the Veteran's thumbs could be approximated to the tips of all other fingers, and the tips of the fingers could be approximated to the transverse folds of the palms bilaterally.  At the time of examination, sensation in the Veteran's hands and feet was intact.  The pertinent diagnoses noted were cold injury to the hands and feet with residual sensitivity to cold.  

On VA general medical examination in May 2004 the Veteran's reported cold injury and noted tingling of her fingers when it was really cold.  Examination of the Veteran's fingers showed no evidence of any finger abnormality or any evidence of swelling, deformity, or tenderness to palpation.  The pertinent diagnosis was recurrent finger tingling with exposure to cold.  In an addendum dated in July 2005, it was noted that the Veteran's claims folder was available and had been reviewed.  Based on that review, the issues of service connection for cold injury to the hands and feet had been addressed and found to be nonservice connected.  

In its January 2010 remand directives, the Board instructed the RO/AMC to obtain a VA examination and for the examiner to specifically determine the current existence of and etiology of the claimed residuals of a cold weather injury to the Veteran's hands and feet.  The Board notes that the Veteran was given a VA examination in August 2010 and was diagnosed with cold injury, bilateral toes and fingers.  In a subsequent addendum provided in August 2010, the examiner reported that "a review of the entire C file did not disclose either the initial reports of injury to the fingers and toes nor any subsequent medical exams or any reports of a history of this."  She concluded that she was unable to render an opinion as to whether the Veteran's condition occurred during active duty.  


The Board finds the August 2010 examiner's statement to be contradictory to the history provided by the Veteran and the evidence contained in the claims folder.  As noted above, the Veteran reported a history of frostbite on her separation examination and mentioned it to the November 1992 VA examiner as well.  VA examinations conducted in July 2003 and May 2004 diagnosed the Veteran as having cold injury residuals.  

The evidence of record raises some questions as to whether there are, in fact, any objective findings to support the diagnoses of cold injury residuals and whether such are related to service.  Specifically, the Veteran contends she suffered a cold injury in basic training in early 1980, but was not treated at that time.  Her service treatment records reveal no complaints relating to that claimed cold injury during the remaining 12 years of her service, although she was seen frequently for other ailments during her service.  A VA examination in November 1992 determined that the Veteran had no residuals from her claimed frostbite.  Radiographic studies in March 1995 revealed no bony abnormalities of the Veteran's hands.  On the June 1999 VA general medical examination, the examiner could find no evidence of any circulatory abnormality of the extremities and her hands were normal other than a small nodule on the tendon of the Veteran's right ring finger and slight tenderness of the proximal phalangeal joint of the left thumb.  It was noted there was no radiographic evidence of disease or abnormal rheumatoid factor.  The July 2003 VA cold injury examination revealed normal skin on the Veteran's hands and feet, no swelling or deformity of the small joints of the hands or toes, normal hand grips, and intact sensation in the Veteran's hands and feet.  The May 2004 general medical examination revealed no evidence of any finger abnormality or any evidence of swelling, deformity, or tenderness to palpation.  

Given the above, the Veteran should be afforded a new VA examination in order to determine whether there are any objective findings of residuals from a cold injury and if so, whether such are related to service. 
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a cold injury protocol examination by a physician determine whether there are any objective findings of residuals from a cold injury to the hands and feet and if so, whether such are related to service hands and feet.  The claims file must be made available to and be reviewed by the physician in conjunction with the examination.  Any and all indicated studies and tests deemed necessary by the physician, including x-rays and neurological testing, should be accomplished.  Following review of the claims file and examination of the Veteran, the physician should respond to the following:

a. Are there any objective findings (orthopedic, neurologic, circulatory, etc.) of residuals of a cold injury in the Veteran's right foot, left foot, right hand, and/or left hand?  Please describe any objective findings in those extremities which support a diagnosis of cold injury residuals and provide the medical basis for your conclusion.
b. If the examiner concludes that the objective findings and examination results support a diagnosis of cold injury residuals in either or both hands and feet, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such residuals are related to the Veteran's reported cold injury in early 1980 during basis training.  The examiner may accept for purposes of providing the opinion that the Veteran was exposed to cold during basic training while sleeping in a tent, that her fingers and toes were whitish on each digit and toes when waking, were painful when thawing, and turned purple when thawing but then returned to normal color.  In rendering the opinion, the examiner should discuss the significance of a March 19, 1972 service examination revealing no abnormalities of the extremities or feet, the lack of any complaints in service treatment records during the remaining 12 years of service, and the conclusion on the November 1992 VA examination that there were no residuals of cold injury.  
c. A complete rationale for the opinions offered should be included in the report.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


